DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Response to Arguments
Applicant’s arguments see Remarks, filed 02/08/2022, with respect to the art rejection of amended independent claims 13 and 19  have been fully considered and are persuasive.  The previously cited reference to  Sayana et al. (U.S. 2013/0336214) does not disclose the claimed “wherein, if the RI based on the reference CSI process is not included in the set of restricted RSIs for the CSI process, the RI based on the CSI process is set to the closest value with regard to the RI based on the reference CSI process” as recited in claims 13 and 19.

Allowable Subject Matter
Claims 13, 16-19, 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record does not teach or suggest alone or in combination “wherein, if the RI based on the reference CSI process is not included in the set of restricted RSIs for the CSI process, the RI based on the CSI process is set to the closest value with regard to the RI based on the reference CSI process” as recited in claims 13 and 19.

Claims 13, 16-19, 22-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633


/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        
04/04/2022